Exhibit 10.5

 

SUTHERLAND ASSET MANAGEMENT CORPORATION
2013 EQUITY INCENTIVE PLAN

 

1.                                      Purpose.  The Plan is intended to
provide incentives to directors, officers, advisors, consultants, key employees,
and others expected to provide significant services to the Company and its
Subsidiaries, including the Manager and personnel, employees, officers and
directors of the other Participating Companies (as defined herein), to encourage
a proprietary interest in the Company, to encourage the Manager and such key
personnel to remain in the service of the Company and the other Participating
Companies, to attract new personnel with outstanding qualifications, and to
afford additional incentive to others to increase their efforts in providing
significant services to the Company and the other Participating Companies, in
each case, as may be necessary from time to time.  In furtherance thereof, the
Plan permits awards of equity-based incentives to the Manager and key personnel,
employees, officers and directors of, and certain other providers of services
to, the Company or any other Participating Company.

 

2.                                      Definitions.  As used in this Plan, the
following definitions apply:

 

“Act” shall mean the Securities Act of 1933, as amended.

 

“Award Agreement” shall mean a written agreement evidencing a Grant pursuant to
the Plan.

 

“Board” shall mean the Board of Directors of the Company.

 

“Cause” shall mean, unless otherwise provided in an applicable Award Agreement,
a termination of employment or service, based upon a finding by the Company,
acting in good faith, after the occurrence of any of the following:  (i) the
Grantee has engaged in any criminal offense which involves a violation of
federal or state securities laws or regulations, embezzlement, fraud, wrongful
taking or misappropriation of property, theft, or any other crime involving
dishonesty, or has committed gross negligence; (ii) any Grantee has persistently
and willfully neglected his or her duties in respect of the Company, the Manager
or any other Participating Company or failed to devote substantially all of his
or her working time, attention, energy and skills to the faithful and diligent
performance of such duties, after the Company or the applicable Participating
Company has given written notice specifying such conduct and giving the Grantee
a reasonable period of time (not less than thirty (30) days), to conform his or
her conduct to such duties; (iii) any Grantee that becomes ineligible pursuant
to Section 9(a) or (b) of the Investment Company Act of 1940 to serve as an
investment advisor (or in any other capacity affected by such Section) to a
registered investment company or is or becomes ineligible pursuant to
Section 203 of the Investment Advisors Act of 1940 to serve as a registered
investment advisor, or has been determined by an appropriate body to have
engaged in conduct that would permit the U.S. Securities and Exchange Commission
to bar him or her from any such services; (iv) any Grantee has engaged in
conduct which may have a material adverse effect on, or cause reputational
damage to, the Company or any Participating Company (as determined by the
Company in its sole and absolute discretion); or (v) the Grantee’s intentional
breach of any material provision of an Award Agreement or any other agreements
of the Company, the Manager or any of their respective affiliates.  As used in
this definition, “material” means “more than de minimis.”

  

“Change in Control” means unless otherwise provided in an Award Agreement the
happening of any of the following:

 

(i)                                     any “person,” including a “group” (as
such terms are used in Sections 13(d) and 14(d) of the Exchange Act, but
excluding the Company, any entity controlling, controlled by or under common
control with the Company, any trustee, fiduciary or other person or entity
holding securities under any employee benefit plan or trust of the Company or
any such entity, and, with respect to any particular Grantee, the Grantee and
any “group” (as such term is used in Section 13(d)(3) of the Exchange Act) of
which the Grantee is a member), is or becomes the “beneficial owner” (as defined
in Rule 13(d)(3) under the Exchange Act), directly or indirectly, of securities
of the Company representing 50% or more of either (A) the combined voting power
of the Company’s then outstanding





1

--------------------------------------------------------------------------------

 



securities or (B) the then outstanding Shares (in either such case other than as
a result of an acquisition of securities directly from the Company);

 

(ii)                                  any consolidation or merger of the Company
where the shareholders of the Company, immediately prior to the consolidation or
merger, would not, immediately after the consolidation or merger, beneficially
own (as such term is defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, shares representing in the aggregate 50% or more of the combined
voting power of the securities of the corporation issuing cash or securities in
the consolidation or merger (or of its ultimate parent corporation, if any);

 

(iii)                               there shall occur (A) any sale, lease,
exchange or other transfer (in one transaction or a series of transactions
contemplated or arranged by any party as a single plan) of all or substantially
all of the assets of the Company, other than a sale or disposition by the
Company of all or substantially all of the Company’s assets to an entity, at
least 50% of the combined voting power of the voting securities of which are
owned by “persons” (as defined above) in substantially the same proportion as
their ownership of the Company immediately prior to such sale or (B) the
approval by shareholders of the Company of any plan or proposal for the
liquidation or dissolution of the Company; or

 

(iv)                              the members of the Board at the beginning of
any consecutive 24-calendar-month period (the “Incumbent Directors”) cease for
any reason other than due to death to constitute at least a majority of the
members of the Board; provided that any director whose election, or nomination
for election by the Company’s shareholders, was approved or ratified by a vote
of at least a majority of the members of the Board then still in office who were
members of the Board at the beginning of such 24-calendar-month period, shall be
deemed to be an Incumbent Director.

 

Notwithstanding the foregoing, no event or condition shall constitute a Change
in Control to the extent that, if it were, a 20% tax would be imposed under
Section 409A of the Code; provided that, in such a case, the event or condition
shall continue to constitute a Change in Control to the maximum extent possible
(e.g., if applicable, in respect of vesting without an acceleration of
distribution) without causing the imposition of such 20% tax.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Committee” shall mean the Compensation Committee of the Company or any
subcommittee of the Board as appointed by the Board in accordance with Section 4
of the Plan; provided, however, that the Committee shall at all times consist of
two or more persons who, at the time of their appointment, each qualified as a
“Non Employee Director” under Rule 16b 3(b)(3)(i) promulgated under the Exchange
Act and, to the extent that relief from the limitation of Section 162(m) of the
Code is sought, as an “Outside Director” under Section 1.162 27(e)(3)(i) of the
Treasury Regulations.

 

“Common Stock” shall mean the Company’s common stock, par value $0.01 per share,
either currently existing or authorized hereafter.

 

“Company” shall mean Sutherland Asset Management Corporation, a Maryland
corporation.

 

“DER” shall mean a right awarded under Section 11 of the Plan to receive (or
have credited) the equivalent value (in cash or Shares) of dividends paid on
Common Stock.

 

“Disability” shall mean, unless otherwise provided by the Committee in the
Grantee’s Award Agreement, a finding by the Committee, based on the basis of
medical evidence satisfactory to the Committee in its sole and absolute
judgment, that a Grantee is disabled, mentally or physically, within the meaning
of Section 409A(a)(2)(C) of the Code.  Notwithstanding the foregoing, no
circumstances or condition shall constitute a Disability to the extent that, if
it were, a 20% tax would be imposed under Section 409A of the Code; provided
that, in such a case, the event or condition shall continue to constitute a
Disability to the maximum extent possible (e.g., if applicable, in respect of
vesting without an acceleration of distribution) without causing the imposition
of such 20% tax.

 





2

--------------------------------------------------------------------------------

 



“Eligible Persons” shall mean the Manager and officers, directors, advisors,
personnel and employees of the Participating Companies and other persons
expected to provide significant services (of a type expressly approved by the
Committee as covered services for these purposes) to one or more of the
Participating Companies.  For purposes of the Plan and to the extent consistent
with applicable securities law, a provider of significant services (such as a
consultant or advisor) to the Company or any other Participating Company shall
be deemed to be an Eligible Person, but will be eligible to receive Grants (but
in no event Incentive Stock Options), only after a finding by the Committee in
its discretion that the value of the services rendered or to be rendered to the
Participating Company is at least equal to the value of the Grants being
awarded.

 

“Employee” shall mean an individual, including an officer of a Participating
Company, who is employed (within the meaning of Code Section 3401 and the
regulations thereunder) by a Participating Company.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Exercise Price” shall mean the price per share of Common Stock, determined by
the Board or the Committee, at which an Option may be exercised.

 

“Fair Market Value” shall mean the value of one share of Common Stock,
determined as follows:

 

(i)                                     If the Shares are then listed on a
national stock exchange, the closing sales price per Share on the exchange on
the date in question (or, if no such price is available for such date, for the
last preceding date on which there was a sale of Shares on such exchange), as
determined by the Committee.
 

(ii)                                  If the Shares are not then listed on a
national stock exchange but are then traded on an over-the-counter market, the
average of the closing bid and asked prices on the date in question for the
Shares in such over-the-counter market (or, if no such average is available for
such date, for the last preceding date on which there was a sale of Shares in
such market), as determined by the Committee.

 

(iii)                               If neither (i) nor (ii) applies, such value
as the Committee in its discretion may in good faith determine.  Notwithstanding
the foregoing, where the Shares are listed or traded, the Committee may make
discretionary determinations in good faith where the Shares have not been traded
for 10 trading days.

 

Notwithstanding the foregoing, with respect to any “stock right” within the
meaning of Section 409A of the Code, Fair Market Value shall not be less than
the “fair market value” of the Shares determined in accordance with the final
regulations promulgated under Section 409A of the Code.

 

“Grant” shall mean the issuance of an Incentive Stock Option, Non-qualified
Stock Option, Restricted Stock, Phantom Share, DER, Restricted Limited
Partnership Units, or other equity-based grant as contemplated herein or any
combination thereof as applicable to an Eligible Person.  The Committee will
determine the eligibility of personnel, employees, officers, directors and
others expected to provide significant services to any Participating Company
based on, among other factors, the position and responsibilities of such
individuals, the nature and value to such Participating Company of such
individuals’ accomplishments and potential contribution to the success of such
Participating Company whether directly or through its subsidiaries.

 

“Grantee” shall mean an Eligible Person to whom Options, Restricted Stock,
Phantom Shares, DERs, Restricted Limited Partnership Units or other equity-based
awards are granted hereunder.

 

“Incentive Stock Option” shall mean an Option of the type described in
Section 422(b) of the Code issued to an Employee of (i) the Company, or (ii) a
“subsidiary corporation” or a “parent corporation” as defined in
Section 424(f) of the Code.

 

“Manager” shall mean Waterfall Asset Management, LLC, the Company’s manager.

 

“Non-qualified Stock Option” shall mean an Option not described in
Section 422(b) of the Code.

 

“Operating Partnership” shall mean Sutherland Partners, L.P., a Delaware limited
partnership.





3

--------------------------------------------------------------------------------

 



 

“Option” shall mean any option, whether an Incentive Stock Option or a
Non-qualified Stock Option, to purchase, at a price and for the term fixed by
the Committee in accordance with the Plan, and subject to such other limitations
and restrictions in the Plan and the applicable Award Agreement, a number of
Shares determined by the Committee.

 

“Optionee” shall mean any Eligible Person to whom an Option is granted, or the
Successors of the Optionee, as the context so requires.

 

“Participating Companies” shall mean the Company, the Subsidiaries, the Manager,
and, with the consent of the Board or the Committee, any of their respective
affiliates and any joint venture affiliate of the Company.

 

“Performance-Based Grants” shall have the meaning set forth in Section 14.

 

“Performance Criteria” shall have the meaning set forth in Exhibit A.

 

“Performance Goals” shall have the meaning set forth in Section 14.

 

“Phantom Share” shall mean a right, pursuant to the Plan, of the Grantee to
payment of the Phantom Share Value.

 

“Phantom Share Value,” per Phantom Share, shall mean the Fair Market Value of a
Share or, if so provided by the Committee, such Fair Market Value to the extent
in excess of a base value established by the Committee at the time of grant.

 

“Plan” shall mean the Company’s 2013 Equity Incentive Plan, as set forth herein,
and as the same may from time to time be amended.

 

“Purchase Price” shall mean the Exercise Price multiplied by the number of
Shares with respect to which an Option is exercised.

 

“Restricted Stock” shall mean an award of Shares that are subject to
restrictions hereunder.

 

“Restricted Limited Partnership Units” shall mean restricted limited partner
profits interests in the Operating Partnership and other restricted limited
partnership units in the Operating Partnership, providing distributions to the
holder of the award based on the achievement of specified levels of
profitability by the Operating Partnership or the achievement of certain goals
or events, which may be convertible into or exchangeable for other securities of
the Operating Partnership or into shares of the Company’s capital stock,
including the Shares.

 

“Settlement Date” shall have the meaning set forth in
Section 10(d)(iii)(A) hereof.

 

“Shares” shall mean shares of Common Stock of the Company, adjusted in
accordance with Section 16 of the Plan (if applicable).

 

“Subsidiary” shall mean any corporation, partnership, limited liability company
or other entity at least 50% of the economic interest in the equity of which is
owned, directly or indirectly, by the Company or by another Subsidiary.

 

“Successors of the Optionee” shall mean the legal representative of the estate
of a deceased Optionee or the person or persons who shall acquire the right to
exercise an Option by bequest or inheritance or by reason of the death of the
Optionee.

 

“Termination of Service” shall mean the time when the employee-employer
relationship or directorship, or other service relationship (sufficient to
constitute service as an Eligible Person), between the Grantee and any
Participating Company is terminated for any reason, with or without Cause,
including, but not limited to, any termination by resignation, discharge, death
or retirement; provided,  however, Termination of Service shall not





4

--------------------------------------------------------------------------------

 



include a termination where there is a simultaneous continuation of service of
the Grantee (sufficient to constitute service as an Eligible Person) for another
Participating Company.  The Committee, in its absolute discretion, shall
determine the effects of all matters and questions relating to Termination of
Service, including, but not limited to, the question of whether any Termination
of Service was for Cause and all questions of whether particular leaves of
absence constitute Terminations of Service.  For this purpose, the service
relationship shall be treated as continuing intact while the Grantee is on
military leave, sick leave or other bona fide leave of absence (to be determined
in the discretion of the Committee).

 

3.                                      Effective Date.  The effective date of
the Plan is November 25, 2013.  The Plan shall terminate on, and no award shall
be granted hereunder on or after, the 10-year anniversary of the earlier of the
approval of the Plan by (i) the Board or (ii) the shareholders of the Company;
provided,  however,  that the Board may at any time prior to that date terminate
the Plan.

 

4.                                      Administration.

 

(a)                                 Membership on Committee.  The Plan shall be
administered by the Committee.  If no Committee is appointed by the Board to act
for those purposes or the Board otherwise so elects, the full Board shall have
the rights and responsibilities of the Committee hereunder and under the Award
Agreements.

 

(b)                                 Committee Meetings.  The acts of a majority
of the members present at any meeting of the Committee at which a quorum is
present, or acts approved in writing by a majority of the entire Committee,
shall be the acts of the Committee for purposes of the Plan.  If and to the
extent applicable, no member of the Committee may act as to matters under the
Plan specifically relating to such member.

 

(c)                                  Grant of Awards.

 

(i)                                     The Committee shall from time to time at
its discretion select the Eligible Persons who are to be issued Grants and
determine the number and type of Grants to be issued under any Award Agreement
to an Eligible Person.  In particular, the Committee shall (A) determine the
terms and conditions, not inconsistent with the terms of the Plan, of any Grants
awarded hereunder (including, but not limited to the performance goals and
periods applicable to the award of Grants); (B) determine the time or times when
and the manner and condition in which each Option shall be exercisable and the
duration of the exercise period; and (C) determine or impose other conditions to
the Grant or exercise of Options under the Plan as it may deem appropriate.  The
Committee may establish such rules, regulations and procedures for the
administration of the Plan as it deems appropriate, determine the extent, if
any, to which Options, Phantom Shares, Shares (whether or not Shares of
Restricted Stock), DERs, Restricted Limited Partnership Units or other
equity-based awards shall be forfeited (whether or not such forfeiture is
expressly contemplated hereunder), and take any other actions and make any other
determinations or decisions that it deems necessary or appropriate in connection
with the Plan or the administration or interpretation thereof.  The Committee
shall also cause each Incentive Stock Option to be designated as such, except
that no Incentive Stock Options may be granted to an Eligible Person who is not
an Employee of the Company or a “subsidiary corporation” or a “parent
corporation” as defined in Section 424(f) of the Code.  The Grantee shall take
whatever additional actions and execute whatever additional documents the
Committee may in its reasonable judgment deem necessary or advisable in order to
carry or effect one or more of the obligations or restrictions imposed on the
Grantee pursuant to the express provisions of the Plan and the Award Agreement. 
DERs will be exercisable separately or together with Options, and paid in cash
or other consideration at such times and in accordance with such rules, as the
Committee shall determine in its discretion.  Unless expressly provided
hereunder, the Committee, with respect to any Grant, may exercise its discretion
hereunder at the time of the award or thereafter.  The Committee shall have the
right and responsibility to interpret the Plan and the interpretation and
construction by the Committee of any provision of the Plan or of any Grant
thereunder, including, without limitation, in the event of a dispute, shall be
final and binding on all Grantees and other persons to the maximum extent
permitted by law.  Without limiting the generality of Section 25 hereof, no
member of the Committee shall be liable for any action or determination made in
good faith with respect to the Plan or any Grant hereunder.

 

(ii)                                  Notwithstanding clause (i) of this
Section 4(c), unless otherwise required by law or exchange listing rules, any
award under the Plan to an Eligible Person who is a member of the Committee
shall be





5

--------------------------------------------------------------------------------

 



made by the full Board, but for these purposes the directors of the Company who
are on the Committee shall be required to be recused in respect of such awards
and shall not be permitted to vote.

 

(d)                                 Awards.

 

(i)                                     Agreements.  Grants to Eligible Persons
shall be evidenced by written Award Agreements in such form as the Committee
shall from time to time determine (which Award Agreements need not be in the
same form as any other Award Agreement evidencing Grants under the Plan and need
not contain terms and conditions identical to those applicable to any other
Grant under the Plan or to those applicable to any other Eligible Persons). 
Such Award Agreements shall comply with and be subject to the terms and
conditions set forth below.

 

(ii)                                  Number of Shares.  Each Grant issued to an
Eligible Person shall state the number of Shares to which it pertains or which
otherwise underlie the Grant and shall provide for the adjustment thereof in
accordance with the provisions of Section 16 hereof.

 

(iii)                               Grants.  Subject to the terms and conditions
of the Plan and consistent with the Company’s intention for the Committee to
exercise the greatest permissible flexibility under Rule 16b-3 under the
Exchange Act in awarding Grants, the Committee shall have the power:

 

(A)                               to determine from time to time the Grants to
be issued to Eligible Persons under the Plan and to prescribe the terms and
provisions (which need not be identical) of Grants issued under the Plan to such
persons;

 

(B)                               to construe and interpret the Plan and the
Grants thereunder and to establish, amend and revoke the rules, regulations and
procedures established for the administration of the Plan.  In this connection,
the Committee may correct any defect or supply any omission, or reconcile any
inconsistency in the Plan, in any Award Agreement, or in any related agreements,
in the manner and to the extent it shall deem necessary or expedient to make the
Plan fully effective.  All decisions and determinations by the Committee in the
exercise of this power shall be final and binding upon the Participating
Companies and the Grantees;
 

(C)                               to amend any outstanding Grant, subject to
Section 18 hereof, and to accelerate or extend the vesting or exercisability of
any Grant (in compliance with Section 409A of the Code, if applicable) and to
waive conditions or restrictions on any Grants, to the extent it shall deem
appropriate;

 

(D)                               to determine the circumstances, if any, upon
which an award made under the Plan shall be subject to forfeiture in whole or in
part as a result of a breach by the Grantee of a provision or covenant to which
the Grantee is subject; and

 

(E)                                generally to exercise such powers and to
perform such acts as are deemed necessary or expedient to promote the best
interests of the Company with respect to the Plan.

 

(iv)                              Any Grant awarded after the effective date of
the Plan is subject to mandatory repayment by the Grantee to the Company to the
extent the Grantee is or in the future becomes subject to any Company “clawback”
or recoupment policy or as otherwise required by applicable law.

 

5.                                      Participation.

 

(a)                                 Eligibility.  Only Eligible Persons shall be
eligible to receive Grants under the Plan.

 

(b)                                 Limitation of Ownership.  No Grants shall be
issued under the Plan to any person who after such Grant would beneficially own
more than 9.8% of the outstanding Shares, unless the foregoing restriction is
expressly and specifically waived by action of the independent directors of the
Board.

 

(c)                                  Share Ownership.  For purposes of
Section 5(b) above, in determining Share ownership, a Grantee shall be
considered as owning the Shares owned, directly or indirectly, by or for his or
her brothers, sisters,





6

--------------------------------------------------------------------------------

 



spouses, ancestors and lineal descendants.  Shares owned, directly or
indirectly, by or for a corporation, partnership, estate or trust shall be
considered as being owned proportionately by or for its stockholders, partners
or beneficiaries.  Shares with respect to which any person holds an Option shall
be considered to be owned by such person.

 

(d)                                 Outstanding Shares.  For purposes of
Section 5(b) above, “outstanding Shares” shall include all Shares actually
issued and outstanding immediately after the issue of the Grant to the Grantee. 
With respect to the Share ownership of any Grantee, “outstanding Shares” shall
include Shares authorized for issue under outstanding Options held by such
Grantee, but not options held by any other person.

 

6.                                      Shares.  Subject to adjustments pursuant
to Section 16 hereof, no Grant may cause the total number of Shares subject to
all outstanding awards to exceed 5.0% of the Shares issued and outstanding from
time to time on a fully diluted basis (assuming, if applicable, the exercise of
all outstanding options and the conversion of all warrants and convertible
securities into Shares).  Notwithstanding the first sentence of this Section 6,
(x) Shares that have been granted as Restricted Stock or that have been reserved
for distribution in payment for Options or Phantom Shares but are later
forfeited or for any other reason are not payable under the Plan; and (y) Shares
as to which an Option is granted under the Plan that remains unexercised at the
expiration, forfeiture or other termination of such Option, may be the subject
of the issue of further Grants.  Shares of Common Stock issued hereunder may
consist, in whole or in part, of authorized and unissued shares, treasury shares
or previously issued Shares under the Plan.  The certificates for Shares issued
hereunder may include any legend which the Committee deems appropriate to
reflect any restrictions on transfer hereunder or under the Award Agreement, or
as the Committee may otherwise deem appropriate.  Shares subject to DERs, other
than DERs based directly on the dividends payable with respect to Shares subject
to Options or the dividends payable on a number of Shares corresponding to the
number of Phantom Shares awarded, shall be subject to the limitation of this
Section 6.  Notwithstanding the limitations above in this Section 6, except in
the case of Grants intended to qualify for relief from the limitations of
Section 162(m) of the Code, there shall be no limit on the number of Phantom
Shares or DERs to the extent they are paid out in cash that may be granted under
the Plan.  If any Phantom Shares or DERs are paid out in cash, the underlying
Shares may again be made the subject of Grants under the Plan, notwithstanding
the first sentence of this Section 6.

 

7.                                      Terms and Conditions of Options.

 

(a)                                 Each Award Agreement with an Eligible Person
shall state the Exercise Price.  The Exercise Price for any Option shall not be
less than the Fair Market Value on the date of Grant.

 

(b)                                 Medium and Time of Payment.  Except as may
otherwise be provided below, the Purchase Price for each Option granted to an
Eligible Person shall be payable in full in United States dollars upon the
exercise of the Option.  In the event the Company determines that it is required
to withhold taxes as a result of the exercise of an Option, as a condition to
the exercise thereof, an Employee may be required to make arrangements
satisfactory to the Company to enable it to satisfy such withholding
requirements in accordance with Section 22 hereof.  If the applicable Award
Agreement so provides, or the Committee otherwise so permits, the Purchase Price
may be paid in one or a combination of the following, taking into account the
desired accounting treatment and compliance with applicable law:

 

(i)                                     by a certified or bank cashier’s check;

 

(ii)                                  by the surrender of Shares in good form
for transfer, owned by the person exercising the Option and having a Fair Market
Value on the date of exercise equal to the Purchase Price, or in any combination
of cash and Shares, as long as the sum of the cash so paid and the Fair Market
Value of the Shares so surrendered equals the Purchase Price;

 

(iii)                               by reduction of the Shares issuable upon
exercise of the Option;

 

(iv)                              by cancellation of indebtedness owed by the
Company to the Grantee;

 

(v)                                 subject to Section 19(e) hereof, by
broker-assisted cashless exercise using a broker reasonably acceptable to the
Company, pursuant to which the Grantee delivers to the Company, on or prior to
the





7

--------------------------------------------------------------------------------

 



exercise date, the Grantee’s instruction directing and obligating the broker to
(a) sell Shares (or a sufficient portion of the Shares) acquired upon exercise
of the Option and (b) remit to the Company a sufficient portion of the sale
proceeds to pay the aggregate purchase price, no later than the third trading
day after the exercise date;
 

(vi)                              subject to Section 18(e) hereof, by a loan or
extension of credit from the Company evidenced by a full recourse promissory
note executed by the Grantee.  The interest rate and other terms and conditions
of such note shall be determined by the Committee (in which case the Committee
may require that the Grantee pledge his or her Shares to the Company for the
purpose of securing the payment of such note, and in no event shall the stock
certificate(s) representing such Shares be released to the Grantee until such
note shall have been paid in full); or

 

(vii)                           by any combination of such methods of payment or
any other method acceptable to the Committee in its discretion.

 

Except in the case of Options exercised by certified or bank cashier’s check,
the Committee may impose such limitations and prohibitions on the exercise of
Options as it deems appropriate, including, without limitation, any limitation
or prohibition designed to avoid accounting consequences which may result from
the use of Shares as payment upon exercise of an Option.  Any fractional Shares
resulting from a Grantee’s election that are accepted by the Company shall in
the discretion of the Committee be paid in cash.

 

(c)                                  Term and Nontransferability of Grants and
Options.

 

(i)                                     Each Option under this Section 7 shall
state the time or times which all or part thereof becomes exercisable, subject
to the restrictions set forth in clauses (ii) through (v) below.

 

(ii)                                  No Option shall be exercisable except by
the Grantee or a transferee permitted hereunder.

 

(iii)                               No Option shall be assignable or
transferable, except by will or the laws of descent and distribution of the
state wherein the Grantee is domiciled at the time of his or her death;
provided,  however,  that the Committee may (but need not) permit other
transfers, where the Committee concludes that such transferability (A) does not
result in accelerated taxation, (B) does not cause any Option intended to be an
Incentive Stock Option to fail to be described in Section 422(b) of the Code and
(C) is otherwise appropriate and desirable.

 

(iv)                              Notwithstanding Section 7(c)(iii) above, if
the Award Agreement provides, an Option that is not an Incentive Stock Option
may be transferred by an Optionee to the Optionee’s children, grandchildren,
spouse, one or more trusts for the benefit of such family members or a
partnership in which such family members are the only partners, on such terms
and conditions as may be permitted under Rule 16b-3 under the Exchange Act as in
effect from time to time. The holder of an Option transferred pursuant to this
clause shall be bound by the same terms and conditions that governed the Option
during the period that it was held by the Optionee; provided, however, that such
transferee may not transfer the Option except by will or the laws of descent and
distribution.  In the event of any transfer of an Option (by the Optionee or his
or her transferee), the Option and any corresponding stock appreciation right
that relates to such Option must be transferred to the same person or persons or
entity or entities.

 

(v)                                 No Option shall be exercisable until such
time as set forth in the applicable Award Agreement (but in no event after the
expiration of such Grant).

 

(vi)                              No modification of an Option shall, without
the consent of the Optionee or as required by applicable law or regulation or to
meet the requirements of any accounting standard or to correct an administrative
error, materially impair the rights of an Optionee under any Option previously
granted.

 

(d)                                 Termination of Service, other than by Death,
Disability, or for Cause.  Unless otherwise provided in the applicable Award
Agreement, upon any Termination of Service for any reason other than his or her
death or Disability, an Optionee shall have the right, subject to the
restrictions of Section 4(c) above, to exercise his or her Option at any time
within 90 days after Termination of Service, but only to the extent that, at the
date of





8

--------------------------------------------------------------------------------

 



Termination of Service, the Optionee’s right to exercise such Option had accrued
pursuant to the terms of the applicable Award Agreement and had not previously
been exercised or forfeited; provided,  however,  that, unless otherwise
provided in the applicable Award Agreement, if there occurs a Termination of
Service by a Participating Company for Cause, any Option not exercised in full
prior to such termination shall be cancelled.

 

(e)                                  Death of Optionee.  Unless otherwise
provided in the applicable Award Agreement, if the Optionee of an Option dies
while an Eligible Person or within 90 days after any Termination of Service
other than for Cause, and has not fully exercised such Option, subject to the
restrictions of Section 4(c) above, such Option may be exercised at any time
within 12 months after the Optionee’s death (or 12 months after the Optionee’s
Termination of Service, if sooner) by the Successor of the Optionee, but only to
the extent that, at the date of death, the Optionee’s right to exercise such
Option had accrued pursuant to the terms of the applicable Award Agreement and
had not previously been exercised or forfeited.

 

(f)                                   Disability of Optionee.  Unless otherwise
provided in the Award Agreement, upon any Termination of Service for reason of
his or her Disability, an Optionee shall have the right, subject to the
restrictions of Section 4(c) above, to exercise an Option at any time within
12 months after Termination of Service, but only to the extent that, at the date
of Termination of Service, the Optionee’s right to exercise such Option had
accrued pursuant to the terms of the applicable Award Agreement and had not
previously been exercised or forfeited.

 

(g)                                  Rights as a Stockholder.  An Optionee, a
Successor of the Optionee, or the holder of a DER shall have no rights as a
stockholder with respect to any Shares covered by his or her Grant until, in the
case of an Optionee, the date of the issuance of a stock certificate for such
Shares.  No adjustment shall be made for dividends (ordinary or extraordinary,
whether in cash, securities or other property), distributions or other rights
for which the record date is prior to the date such stock certificate is issued,
except as provided in Section 16 hereof.

 

(h)                                 Modification, Extension and Renewal of
Option.  Within the limitations of the Plan, and only with respect to Options
granted to Eligible Persons, the Committee may modify, extend or renew
outstanding Options or accept the cancellation of outstanding Options (to the
extent not previously exercised) for the granting of new Options in substitution
therefor (but not including repricings, in the absence of stockholder
approval).  The Committee may modify, extend or renew any Option granted to any
Eligible Person, taking into consideration Rule 16b-3 under the Exchange Act and
Section 409A of the Code.  The foregoing notwithstanding, no modification of an
Option shall, without the consent of the Optionee, alter or impair any rights or
obligations under any Option previously granted.
 

(i)                                     Stock Appreciation Rights.  The
Committee, in its discretion, may (taking into account, without limitation, the
application of Section 409A of the Code, as the Committee may deem appropriate),
also permit the Optionee to elect to exercise an Option by receiving Shares,
cash or a combination thereof, in the discretion of the Committee and as may be
set forth in the applicable Award Agreement, with an aggregate Fair Market Value
(or, to the extent of payment in cash, in an amount) equal to the excess of the
Fair Market Value of the Shares with respect to which the Option is being
exercised over the aggregate Purchase Price, as determined as of the day the
Option is exercised.

 

(j)                                    Deferral.  The Committee may establish a
program (taking into account, without limitation, the application of
Section 409A of the Code, as the Committee may deem appropriate) under which
Optionees will have Phantom Shares, subject to Section 10 hereof, credited upon
their exercise of Options, rather than receiving Shares at that time.

 

(k)                                 Other Provisions.  The Award Agreement
authorized under the Plan may contain such other provisions not inconsistent
with the terms of the Plan (including, without limitation, restrictions upon the
exercise of the Option) as the Committee shall deem advisable.

 

8.                                      Special Rules for Incentive Stock
Options.

 

(a)                                 In the case of Incentive Stock Options
granted hereunder, the aggregate Fair Market Value (determined as of the date of
the Grant thereof) of the Shares with respect to which Incentive Stock Options
become





9

--------------------------------------------------------------------------------

 



exercisable by any Optionee for the first time during any calendar year (under
the Plan and all other plans) required to be taken into account under
Section 422(d) of the Code shall not exceed $100,000.

 

(b)                                 In the case of an individual described in
Section 422(b)(6) of the Code (relating to certain 10% owners), the Exercise
Price with respect to an Incentive Stock Option shall not be less than 110% of
the Fair Market Value of a Share on the day the Option is granted and the term
of an Incentive Stock Option shall be no more than five years from the date of
grant.

 

(c)                                  If Shares acquired upon exercise of an
Incentive Stock Option are disposed of in a disqualifying disposition within the
meaning of Section 422 of the Code by an Optionee prior to the expiration of
either two years from the date of grant of such Option or one year from the
transfer of Shares to the Optionee pursuant to the exercise of such Option, or
in any other disqualifying disposition within the meaning of Section 422 of the
Code, such Optionee shall notify the Company in writing as soon as practicable
thereafter of the date and terms of such disposition and, if the Company
thereupon has a tax-withholding obligation, shall pay to the Company an amount
equal to any withholding tax the Company is required to pay as a result of the
disqualifying disposition.

 

9.                                      Provisions Applicable to Restricted
Stock.

 

(a)                                 Vesting Periods.  In connection with the
grant of Restricted Stock, whether or not Performance Goals apply thereto, the
Committee shall establish one or more vesting periods with respect to the shares
of Restricted Stock granted, the length of which shall be determined in the
discretion of the Committee and set forth in the applicable Award Agreement. 
Subject to the provisions of this Section 9, the applicable Award Agreement and
the other provisions of the Plan, restrictions on Restricted Stock shall lapse
if the Grantee satisfies all applicable employment or other service requirements
through the end of the applicable vesting period.

 

(b)                                 Grant of Restricted Stock.  Subject to the
other terms of the Plan, the Committee may, in its discretion as reflected by
the terms of the applicable Award Agreement:  (i) authorize the Grant of
Restricted Stock to Eligible Persons; (ii) provide a specified purchase price
for the Restricted Stock (whether or not the payment of a purchase price is
required by any state law applicable to the Company); (iii) determine the
restrictions applicable to Restricted Stock and (iv) determine or impose other
conditions to the Grant of Restricted Stock under the Plan as it may deem
appropriate.

 

(c)                                  Certificates.

 

(i)                                     Each Grantee of Restricted Stock may be
issued a stock certificate in respect of Shares of Restricted Stock awarded
under the Plan.  Any such certificate shall be registered in the name of the
Grantee.  Without limiting the generality of Section 6 hereof, in addition to
any legend that might otherwise be required by the Board or the Company’s
charter, bylaws or other applicable documents, the certificates for Shares of
Restricted Stock issued hereunder may include any legend which the Committee
deems appropriate to reflect any restrictions on transfer hereunder or under the
applicable Award Agreement, or as the Committee may otherwise deem appropriate,
and, without limiting the generality of the foregoing, shall bear a legend
referring to the terms, conditions, and restrictions applicable to such Grant,
substantially in the following form:

 

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE
SUTHERLAND ASSET MANAGEMENT CORPORATION. 2013 EQUITY INCENTIVE PLAN, AND AN
AWARD AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER AND SUTHERLAND ASSET
MANAGEMENT CORPORATION COPIES OF SUCH PLAN AND AWARD AGREEMENT ARE ON FILE IN
THE OFFICES OF SUTHERLAND ASSET MANAGEMENT CORPORATION AT 1140 AVENUE OF THE
AMERICAS, 7TH FLOOR, NEW YORK, NEW YORK 10036.

 

(ii)                                  The Committee may require that any stock
certificates evidencing such Shares be held in custody by the Company until the
restrictions hereunder shall have lapsed and that, as a condition of any grant
of Restricted Stock, the Grantee shall have delivered a stock power, endorsed in
blank, relating to the stock covered by





10

--------------------------------------------------------------------------------

 



such Grant.  If and when such restrictions so lapse, the stock certificates
shall be delivered by the Company to the Grantee or his or her designee as
provided in Section 9(d) hereof.

 

(iii)                               For purposes of clarity, nothing contained
in the Plan shall preclude the use of non-certficated evidence of ownership that
the Committee determines to be appropriate, including book entry.
 

(d)                                 Restrictions and Conditions.  Unless
otherwise provided by the Committee in an Award Agreement, the Shares of
Restricted Stock awarded pursuant to the Plan shall be subject to the following
restrictions and conditions:

 

(i)                                     Subject to the provisions of the Plan
and the applicable Award Agreement, during a period commencing with the date of
such Grant and ending on the date the period of forfeiture with respect to which
such Shares lapses, the Grantee shall not be permitted voluntarily or
involuntarily to sell, transfer, pledge, anticipate, alienate, encumber or
assign Shares of Restricted Stock awarded under the Plan (or have such Shares
attached or garnished).  Subject to the provisions of the applicable Award
Agreement, the period of forfeiture with respect to Shares granted hereunder
shall lapse as provided in the applicable Award Agreement.  Notwithstanding the
foregoing, unless otherwise expressly provided by the Committee, the period of
forfeiture with respect to such Shares shall only lapse as to whole Shares.

 

(ii)                                  Except as provided in the foregoing
clause (i), or in Section 16 hereof, the Grantee shall have, in respect of the
shares of Restricted Stock, all of the rights of a stockholder of the Company,
including the right to vote the underlying Shares and receive dividends. 
Certificates for Shares underlying Restricted Stock (not subject to restrictions
hereunder) shall be delivered to the Grantee or his or her designee (or where
permitted, transferee) promptly after, and only after, the period of forfeiture
shall lapse without forfeiture in respect of such shares of Restricted Stock.

 

(iii)                               Termination of service.  Unless otherwise
provided in the applicable Award Agreement, if the Grantee has a Termination of
Service for any reason, then (A) all shares of Restricted Stock still subject to
restriction shall thereupon, and with no further action, be forfeited by the
Grantee, and (B) the Company shall pay to the Grantee as soon as practicable
(and in no event more than 30 days) after such termination an amount equal to
the lesser of (X) the amount paid by the Grantee, if any, for such forfeited
Restricted Stock as contemplated by Section 9(b) hereof, and (Y) the Fair Market
Value on the date of termination of the forfeited Restricted Stock.

 

10.                               Provisions Applicable to Phantom Shares.

 

(a)                                 Grant of Phantom Shares.  Subject to the
other terms of the Plan, the Committee shall, in its discretion as reflected by
the terms of the applicable Award Agreement:  (i) authorize the Granting of
Phantom Shares to Eligible Persons and (ii) determine or impose other conditions
to the grant of Phantom Shares under the Plan as it may deem appropriate.

 

(b)                                 Term.  The Committee may provide in an Award
Agreement that any particular Phantom Share shall expire at the end of a
specified term.

 

(c)                                  Vesting.

 

(i)                                     Subject to the provisions of the
applicable Award Agreement and Section 10(c)(ii) below, Phantom Shares shall
vest as provided in the applicable Award Agreement.

 

(ii)                                  Unless otherwise determined by the
Committee in an applicable Award Agreement, in the event that a Grantee has a
Termination of Service, any and all of the Grantee’s Phantom Shares which have
not vested prior to or as of such termination shall thereupon, and with no
further action, be forfeited and cease to be outstanding, and the Grantee’s
vested Phantom Shares shall be settled as set forth in Section 10(d) below.

 





11

--------------------------------------------------------------------------------

 



(d)                                 Settlement of Phantom Shares.

 

(i)                                     Except as otherwise provided by the
Committee, each vested and outstanding Phantom Share shall be settled by the
transfer to the Grantee of one Share; provided,  however,  that, the Committee
at the time of grant (or, in the appropriate case, as determined by the
Committee, thereafter) may provide that a Phantom Share may be settled (A) in
cash at the applicable Phantom Share Value, (B) in cash or by transfer of Shares
as elected by the Grantee in accordance with procedures established by the
Committee (if any) or (C) in cash or by transfer of Shares as elected by the
Company.

 

(ii)                                  Each Phantom Share shall be settled with a
single-sum payment by the Company; provided,  however,  that, with respect to
Phantom Shares of a Grantee which have a common Settlement Date, the Committee
may permit the Grantee to elect in accordance with procedures established by the
Committee (taking into account, without limitation, Section 409A of the Code, as
the Committee may deem appropriate) to receive installment payments over a
period not to exceed 10 years.

 

(iii)                               (A)                               Except as
otherwise provided by the Committee, the settlement date with respect to a
Grantee is the first day of the month to follow the Grantee’s Termination of
Service (the “Settlement Date”).

 

(B)                               Notwithstanding Section 10(d)(iii)(A), the
Committee may provide that distributions of Phantom Shares can be elected at any
time in those cases in which the Phantom Share Value is determined by reference
to Fair Market Value to the extent in excess of a base value, rather than by
reference to unreduced Fair Market Value.

 

(C)                               Notwithstanding the foregoing, the Settlement
Date, if not earlier pursuant to this Section 10(d)(iii), is the date of the
Grantee’s death.

 

(iv)                              Notwithstanding any other provision of the
Plan (taking into account, without limitation, Section 409A of the Code, as the
Committee may deem appropriate), a Grantee may receive any amounts to be paid in
installments as provided in Section 10(d)(ii) or deferred by the Grantee as
provided in Section 10(d)(iii) in the event of an “Unforeseeable Emergency.” For
these purposes, an “Unforeseeable Emergency” shall have the meaning provided in
Section 409A of the Code and the regulations thereunder, as determined by the
Committee in its sole discretion, provided that such Unforeseeable Emergency
must cause a severe financial hardship to the Grantee resulting from (A) a
sudden and unexpected illness or accident of the Grantee or “dependent,” as
defined in Section 152(a) of the Code, of the Grantee, (B) loss of the Grantee’s
property due to casualty, or (C) other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the Grantee. 
The circumstances that will constitute an Unforeseeable Emergency will depend
upon the facts of each case, but, in any case, payment may not be made to the
extent that such hardship is or may be relieved:

 

(X)                               through reimbursement or compensation by
insurance or otherwise;

 

(Y)                               by liquidation of the Grantee’s assets, to the
extent the liquidation of such assets would not itself cause severe financial
hardship; or

 

(Z)                                by future cessation of the making of
additional deferrals with respect to Phantom Shares.

 

Without limitation, the need to send a Grantee’s child to college or the desire
to purchase a home shall not constitute an Unforeseeable Emergency. 
Distributions of amounts because of an Unforeseeable Emergency shall be
permitted to the extent reasonably needed to satisfy the emergency need.

 

(e)                                  Other Phantom Share Provisions.

 

(i)                                     Except as permitted by the Committee,
rights to payments with respect to Phantom Shares granted under the Plan shall
not be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment, garnishment, levy, execution, or
other legal or equitable process, either voluntary or involuntary; and any
attempt to anticipate, alienate, sell, transfer, assign, pledge, encumber,
attach or garnish, or levy or execute on any right to payments or other benefits
payable hereunder, shall be void.





12

--------------------------------------------------------------------------------

 



 

(ii)                                  A Grantee may designate in writing, on
forms to be prescribed by the Committee, a beneficiary or beneficiaries to
receive any payments payable after his or her death and may amend or revoke such
designation at any time.  If no beneficiary designation is in effect at the time
of a Grantee’s death, payments hereunder shall be made to the Grantee’s estate. 
If a Grantee with a vested Phantom Share dies, such Phantom Share shall be
settled and the Phantom Share Value in respect of such Phantom Shares paid, and
any payments deferred pursuant to an election under Section 10(d)(iii) shall be
accelerated and paid, as soon as practicable (but no later than 60 days) after
the date of death to such Grantee’s beneficiary or estate, as applicable.

 

(iii)                               The Committee may (taking into account,
without limitation, Section 409A of the Code, as the Committee may deem
appropriate) establish a program under which distributions with respect to
Phantom Shares may be deferred for periods in addition to those otherwise
contemplated by the foregoing provisions of this Section 10.  Such program may
include, without limitation, provisions for the crediting of earnings and losses
on unpaid amounts and, if permitted by the Committee, provisions under which
Grantees may select from among hypothetical investment alternatives for such
deferred amounts in accordance with procedures established by the Committee.

 

(iv)                              Notwithstanding any other provision of this
Section 10, any fractional Phantom Share will be paid out in cash at the Phantom
Share Value as of the Settlement Date.

 

(v)                                 No Phantom Share shall give any Grantee any
rights with respect to Shares or any ownership interest in the Company.  Except
as may be provided in accordance with Section 11 hereof, no provision of the
Plan shall be interpreted to confer upon any Grantee of a Phantom Share any
voting, dividend or derivative or other similar rights with respect to any
Phantom Share.

 

(f)                                   Claims Procedures.

 

(i)                                     The Grantee, or his or her beneficiary
hereunder or authorized representative, may file a claim for payments with
respect to Phantom Shares under the Plan by written communication to the
Secretary of the Company or his or her designee.  A claim is not considered
filed until such communication is actually received.  Within 90 days (or, if
special circumstances require an extension of time for processing, 180 days, in
which case notice of such special circumstances should be provided to the
Secretary of the Company or his or her designee within the initial 90-day
period) after the filing of the claim, the Committee will either:

 

(A)                               approve the claim and take appropriate steps
for satisfaction of the claim; or

 

(B)                               if the claim is wholly or partially denied,
advise the claimant of such denial by furnishing to him or her a written notice
of such denial setting forth (1) the specific reason or reasons for the denial;
(2) specific reference to pertinent provisions of the Plan on which the denial
is based and, if the denial is based in whole or in part on any rule of
construction or interpretation adopted by the Committee, a reference to such
rule, a copy of which shall be provided to the claimant; (3) a description of
any additional material or information necessary for the claimant to perfect the
claim and an explanation of the reasons why such material or information is
necessary; and (4) a reference to this Section 10(f) as the provision setting
forth the claims procedure under the Plan.

 

(ii)                                  The claimant may request a review of any
denial of his or her claim by written application to the Committee within
60 days after receipt of the notice of denial of such claim.  Within 60 days
(or, if special circumstances require an extension of time for processing,
120 days, in which case notice of such special circumstances should be provided
within the initial 60-day period) after receipt of written application for
review, the Committee will provide the claimant with its decision in writing,
including, if the claimant’s claim is not approved, specific reasons for the
decision and specific references to the Plan provisions on which the decision is
based.

 

11.                               Provisions Applicable to Dividend Equivalent
Rights.

 

(a)                                 Grant of DERs.  Subject to the other terms
of the Plan, the Committee shall, in its discretion as reflected by the terms of
the Award Agreements, authorize the granting of DERs to Eligible Persons based
on the dividends declared on Common Stock, to be credited as of the dividend
payment dates, during a specified period





13

--------------------------------------------------------------------------------

 



determined by the Committee, which may be, for example, between the date a Grant
is issued or vests, and the date such Grant is exercised, vests or expires. 
Such DERs shall be converted to cash or additional Shares by such formula and at
such time and subject to such limitation as may be determined by the Committee. 
With respect to DERs granted with respect to Options intended to be qualified
performance-based compensation for purposes of Section 162(m) of the Code, such
DERs shall be payable regardless of whether such Option is exercised.  If a DER
is granted in respect of another Grant hereunder, then, unless otherwise stated
in the Award Agreement, or, in the appropriate case, as determined by the
Committee, in no event shall the DER be in effect for a period beyond the time
during which the applicable related portion of the underlying Grant has been
exercised or otherwise settled, or has expired, been forfeited or otherwise
lapsed, as applicable.

 

(b)                                 Certain Terms.

 

(i)                                     The term of a DER shall be set by the
Committee in its discretion.

 

(ii)                                  Payment of the amount determined in
accordance with Section 11(a) shall be in cash, in Common Stock or a combination
of the both, as determined by the Committee at the time of grant.

 

(c)                                  Other Types of DERs.  The Committee may
establish a program under which DERs of a type whether or not described in the
foregoing provisions of this Section 11 may be granted to Eligible Persons.  For
example, without limitation, the Committee may grant a DER in respect of each
Share subject to an Option or with respect to a Phantom Share, which right would
consist of the right (subject to Section 11(d)) to receive a cash payment in an
amount equal to the dividend distributions paid on a Share from time to time.

 

(d)                                 Deferral.

 

(i)                                     The Committee may (taking into account,
without limitation, Section 409A of the Code, as the Committee may deem
appropriate) establish a program under which Grantees (A) will have Phantom
Shares credited, subject to the terms of Sections 10(d) and 10(e) hereof as
though directly applicable with respect thereto, upon the granting of DERs, or
(B) will have payments with respect to DERs deferred.

 

(ii)                                  The Committee may establish a program
under which distributions with respect to DERs may be deferred.  Such program
may include, without limitation, provisions for the crediting of earnings and
losses on unpaid amounts, and, if permitted by the Committee, provisions under
which Grantees may select from among hypothetical investment alternatives for
such deferred amounts in accordance with procedures established by the
Committee.

 

12.                               Provisions Applicable to Restricted Limited
Partnership Units.

 

(a)                                 Vesting Periods.  In connection with the
grant of Restricted Limited Partnership Units, whether or not Performance Goals
apply thereto, the Committee shall establish one or more vesting periods with
respect to the Restricted Limited Partnership Units granted, the length of which
shall be determined in the discretion of the Committee and set forth in the
applicable Award Agreement.  Subject to the provisions of this Section 12, the
applicable Award Agreement and the other provisions of the Plan, restrictions on
Restricted Limited Partnership Units shall lapse if the Grantee satisfies all
applicable employment or other service requirements through the end of the
applicable vesting period.

 

(b)                                 Grant of Restricted Limited Partnership
Units.  Subject to the other terms of the Plan, the Committee may, in its
discretion as reflected by the terms of the applicable Award Agreement: 
(i) authorize the Grant of Restricted Limited Partnership Units to Eligible
Persons; (ii) provide a specified purchase price for the Restricted Limited
Partnership Units (whether or not the payment of a purchase price is required by
any state law applicable to the Company); (iii) determine the restrictions
applicable to Restricted Limited Partnership Units and (iv) determine or impose
other conditions to the Grant of Restricted Limited Partnership Units under the
Plan as it may deem appropriate.

 

(c)                                  Restrictions and Conditions.  Unless
otherwise provided by the Committee in an Award Agreement, the Restricted
Limited Partnership Units awarded pursuant to the Plan shall be subject to the
following





14

--------------------------------------------------------------------------------

 



restrictions and conditions:  subject to the provisions of the Plan and the
applicable Award Agreement, during a period commencing with the date of such
Grant and ending on the date the period of forfeiture with respect to such
Restricted Limited Partnership Units lapses, the Grantee shall not be permitted
voluntarily or involuntarily to sell, transfer, pledge, anticipate, alienate,
encumber or assign Restricted Limited Partnership Units awarded under the Plan
(or have such units attached or garnished).  Subject to the provisions of the
applicable Award Agreement, the period of forfeiture with respect to Restricted
Limited Partnership Units granted hereunder shall lapse as provided in the
applicable Award Agreement.  Notwithstanding the foregoing, unless otherwise
expressly provided by the Committee, the period of forfeiture with respect to
such Restricted Limited Partnership Units shall only lapse as to whole units.

 

(d)                                 Termination of service.  Unless otherwise
provided in the applicable Award Agreement, if the Grantee has a Termination of
Service for any reason, then (A) all Restricted Limited Partnership Units still
subject to restriction shall thereupon, and with no further action, be forfeited
by the Grantee, and (B) the Company shall pay to the Grantee as soon as
practicable (and in no event more than 30 days) after such termination an amount
equal to the lesser of (X) the amount paid by the Grantee, if any, for such
forfeited Restricted Limited Partnership Units as contemplated by
Section 12(b) hereof, and (Y) the Fair Market Value on the date of termination
of the forfeited Restricted Limited Partnership Units.

 

13.                               Other Equity-Based Awards.  The Board shall
have the right to grant other awards based upon the Common Stock having such
terms and conditions as the Board may determine, including, without limitation,
the grant of Shares based upon certain conditions, the grant of securities
convertible into Common Stock, and the grant of restricted stock units.

 

14.                               Performance Goals.  The Committee, in its
discretion, shall in the case of Grants (including, in particular, Grants other
than Options) intended to qualify for an exception from the limitation imposed
by Section 162(m) of the Code (“Performance-Based Grants”) (i) establish one or
more performance goals (“Performance Goals”) as a precondition to the issuance
or vesting of Grants, and (ii) provide, in connection with the establishment of
the Performance Goals, for predetermined Grants to those Grantees (who continue
to meet all applicable eligibility requirements) with respect to whom the
applicable Performance Goals are satisfied.  The Performance Goals shall be
based upon the Performance Criteria set forth in Exhibit A hereto which is
hereby incorporated herein by reference as though set forth in full.  The
Performance Goals shall be established in a timely fashion such that they are
considered preestablished for purposes of the rules governing performance-based
compensation under Section 162(m) of the Code.  Prior to the award of Restricted
Stock intended to qualify for an exception from the limitation imposed by
Section 162(m) of the Code, the Committee shall have certified that any
applicable Performance Goals, and other material terms of the Grant, have been
satisfied.  Performance Goals which do not satisfy the foregoing provisions of
this Section 14 may be established by the Committee with respect to Grants not
intended to qualify for an exception from the limitations imposed by
Section 162(m) of the Code.

 

15.                               Term of Plan.  Grants may be granted pursuant
to the Plan until the expiration of 10 years from the effective date of the
Plan.

 

16.                               Recapitalization and Changes of Control.

 

(a)                                 Subject to any required action by
stockholders and to the specific provisions of Section 17 hereof, if (i) the
Company shall at any time be involved in a merger, consolidation, dissolution,
liquidation, reorganization, exchange of shares, sale of all or substantially
all of the assets or stock of the Company or a transaction similar thereto,
(ii) any stock dividend, stock split, reverse stock split, stock combination,
reclassification, recapitalization or other similar change in the capital
structure of the Company, or any distribution to holders of Common Stock other
than cash dividends, shall occur or (iii) any other event shall occur which in
the judgment of the Committee necessitates action by way of adjusting the terms
of the outstanding Grants, then:

 

(i)                                     the maximum aggregate number of Shares
which may be made subject to Options and DERs under the Plan, the maximum
aggregate number and kind of Shares of Restricted Stock that may be granted
under the Plan, the maximum aggregate number of Phantom Shares and other Grants
which may be granted under the Plan shall be appropriately adjusted by the
Committee in its discretion; and

 





15

--------------------------------------------------------------------------------

 



(ii)                                  the Committee shall take any such action
as in its discretion shall be necessary to maintain each Grantees’ rights
hereunder (including under their applicable Award Agreements) so that they are,
in their respective Options, Phantom Shares and DERs (and, as appropriate, other
Grants under Section 13 hereof), substantially proportionate to the rights
existing in such Options, Phantom Shares and DERs (and other Grants under
Section 13 hereof) prior to such event, including, without limitation,
adjustments in (A) the number of Options, Phantom Shares and DERs (and other
Grants under Section 13) granted, (B) the number and kind of shares or other
property to be distributed in respect of Options, Phantom Shares and DERs (and
other Grants under Section 13, as applicable, (C) the Exercise Price, Purchase
Price and Phantom Share Value, and (D) performance-based criteria established in
connection with Grants (to the extent consistent with Section 162(m) of the
Code, as applicable); provided that, in the discretion of the Committee, the
foregoing clause (D) may also be applied in the case of any event relating to a
Subsidiary if the event would have been covered under this Section 16(a) had the
event related to the Company.

 

To the extent that such action shall include an increase or decrease in the
number of Shares (or units of other property then available) subject to all
outstanding Grants, the number of Shares (or units) available under Section 6
above shall be increased or decreased, as the case may be, proportionately.

 

(b)                                 Any Shares or other securities distributed
to a Grantee with respect to Restricted Stock or otherwise issued in
substitution of Restricted Stock pursuant to this Section 16 shall be subject to
the applicable restrictions and requirements imposed by Section 9 hereof,
including depositing the certificates therefor with the Company together with a
stock power and bearing a legend as provided in Section 9(c)(i) hereof.

 

(c)                                  If the Company shall be consolidated or
merged with another corporation or other entity, each Grantee who has received
Restricted Stock that is then subject to restrictions imposed by
Section 9(d) hereof may be required to deposit with the successor corporation
the certificates for the stock or securities or the other property that the
Grantee is entitled to receive by reason of ownership of Restricted Stock in a
manner consistent with Section 9(c)(ii) hereof, and such stock, securities or
other property shall become subject to the restrictions and requirements imposed
by Section 9(d) hereof, and the certificates therefor or other evidence thereof
shall bear a legend similar in form and substance to the legend set forth in
Section 9(c)(i) hereof.

 

(d)                                 The judgment of the Committee with respect
to any matter referred to in this Section 16 shall be conclusive and binding
upon each Grantee without the need for any amendment to the Plan.

 

(e)                                  Subject to any required action by
stockholders, if the Company is the surviving corporation in any merger or
consolidation, the rights under any outstanding Grant shall pertain and apply to
the securities to which a holder of the number of Shares subject to the Grant
would have been entitled.  Subject to the terms of any applicable Award
Agreement, in the event of a merger or consolidation in which the Company is not
the surviving corporation, the date of exercisability of each outstanding Option
and settling of each Phantom Share or, as applicable, other Grant under
Section 13 hereof (in each case whether or not vested), shall be accelerated to
a date prior to such merger or consolidation, unless the agreement of merger or
consolidation provides for the assumption of the Grant by the successor to the
Company.

 

(f)                                   To the extent that the foregoing
adjustment related to securities of the Company, such adjustments shall be made
by the Committee, whose determination shall be conclusive and binding on all
persons.

 

(g)                                  Except as expressly provided in this
Section 16, a Grantee shall have no rights by reason of subdivision or
consolidation of shares of stock of any class, the payment of any stock dividend
or any other increase or decrease in the number of shares of stock of any class
or by reason of any dissolution, liquidation, merger or consolidation or
spin-off of assets or stock of another corporation, and any issue by the Company
of shares of stock of any class, or securities convertible into shares of stock
of any class, shall not affect, and no adjustment by reason thereof shall be
made with respect to, the number of Shares subject to a Grant or the Exercise
Price of Shares subject to an Option.

 

(h)                                 Grants made pursuant to the Plan shall not
affect in any way the right or power of the Company to make adjustments,
reclassifications, reorganizations or changes of its capital or business
structure, to merge or consolidate or to dissolve, liquidate, sell or transfer
all or any part of its business assets.





16

--------------------------------------------------------------------------------

 



 

(i)                                     Upon the occurrence of a Change in
Control:

 

(i)                                     The Committee as constituted immediately
before such Change in Control may make such adjustments as it, in its
discretion, determines are necessary or appropriate in light of such Change in
Control (including, without limitation, the substitution of stock other than
stock of the Company as the stock optioned hereunder, and the acceleration of
the exercisability or vesting of awards granted under the Plan, cancellation of
any Options or stock appreciation rights in return for payment equal to the Fair
Market Value of Shares subject to an Option or stock appreciation right as of
the date of such Change in Control less the Exercise Price applicable thereto
(which amount may be zero) and settling of each vested Phantom Share or, as
applicable, other Grant under Section 13 hereof (in each case whether or not
vested)), if any, provided that the Committee determines that such adjustments
do not have a substantial adverse economic impact on the Grantee as determined
at the time of the adjustments.

 

(ii)                                  Notwithstanding the provisions of
Section 10 hereof, the Settlement Date for Phantom Shares shall be the date of
such Change in Control and all amounts due with respect to Phantom Shares to a
Grantee hereunder shall be paid as soon as practicable (but in no event more
than 30 days) after such Change in Control, unless such Grantee elects otherwise
in accordance with procedures established by the Committee.

 

17.                               Effect of Certain Transactions.  In the case
of (a) the dissolution or liquidation of the Company, (b) a merger,
consolidation, reorganization or other business combination in which the Company
is acquired by another entity or in which the Company is not the surviving
entity, or (c) any sale, lease, exchange or other transfer (in one transaction
or a series of transactions contemplated or arranged by any party as a single
plan) of all or substantially all of the assets of the Company, the Plan and the
Grants issued hereunder shall terminate upon the effectiveness of any such
transaction or event, unless provision is made in connection with such
transaction for the assumption of Grants theretofore granted, or the
substitution for such Grants of new Grants, by the successor entity or parent
thereof, with appropriate adjustment as to the number and kind of shares and the
per share exercise prices, as provided in Section 16 hereof.  In the event of
such termination, all outstanding Options and Grants shall be exercisable to the
extent then vested (taking into account any accelerated vesting provided by the
Committee) for at least ten days prior to the date of such termination.

 

18.                               Securities Law Requirements.

 

(a)                                 Legality of Issuance.  The issuance of any
Shares pursuant to Grants under the Plan and the issuance of any Grant shall be
contingent upon the following:

 

(i)                                     the obligation of the Company to sell
Shares with respect to Grants issued under the Plan shall be subject to all
applicable laws, rules and regulations, including all applicable federal and
state securities laws, and the obtaining of all such approvals by governmental
agencies as may be deemed necessary or appropriate by the Committee;

 

(ii)                                  the Committee may make such changes to the
Plan as may be necessary or appropriate to comply with the rules and regulations
of any government authority or to obtain tax benefits applicable to stock
options; and

 

(iii)                               each grant of Options, Restricted Stock,
Phantom Shares (or issuance of Shares in respect thereof), DERs (or issuance of
Shares in respect thereof), Restricted Limited Partnership Units or other Grant
under Section 13 hereof (or issuance of Shares in respect thereof), is subject
to the requirement that, if at any time the Committee determines, in its
discretion, that the listing, registration or qualification of Shares or other
awards issuable pursuant to the Plan is required by any securities exchange or
under any state or federal law, or the consent or approval of any governmental
regulatory body is necessary or desirable as a condition of, or in connection
with, the issuance of Options, Shares of Restricted Stock, Phantom Shares, DERs,
Restricted Limited Partnership Units, other Grants or other Shares, no payment
shall be made, or Phantom Shares or Shares issued or grant of Restricted Stock,
Restricted Limited Partnership Units or other Grant made, in whole or in part,
unless listing, registration, qualification, consent or approval has been
effected or obtained free of any conditions in a manner acceptable to the
Committee.





17

--------------------------------------------------------------------------------

 



 

(b)                                 Restrictions on Transfer.  Regardless of
whether the offering and sale of Shares under the Plan has been registered under
the Act or has been registered or qualified under the securities laws of any
state, the Company may impose restrictions on the sale, pledge or other transfer
of such Shares (including the placement of appropriate legends on stock
certificates) if, in the judgment of the Company and its counsel, such
restrictions are necessary or desirable in order to achieve compliance with the
provisions of the Act, the securities laws of any state or any other law.  In
the event that the sale of Shares under the Plan is not registered under the Act
but an exemption is available which requires an investment representation or
other representation, each Grantee shall be required to represent that such
Shares are being acquired for investment, and not with a view to the sale or
distribution thereof, and to make such other representations as are deemed
necessary or appropriate by the Company and its counsel.  Any determination by
the Company and its counsel in connection with any of the matters set forth in
this Section 18 shall be conclusive and binding on all persons.  Without
limiting the generality of Section 6 hereof, stock certificates evidencing
Shares acquired under the Plan pursuant to an unregistered transaction shall
bear a restrictive legend, substantially in the following form, and such other
restrictive legends as are required or deemed advisable under the provisions of
any applicable law:

 

“THE SALE OF THE SECURITIES REPRESENTED HEREBY HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”).  ANY TRANSFER OF SUCH SECURITIES
WILL BE INVALID UNLESS A REGISTRATION STATEMENT UNDER THE ACT IS IN EFFECT AS TO
SUCH TRANSFER OR IN THE OPINION OF COUNSEL FOR THE ISSUER SUCH REGISTRATION IS
UNNECESSARY IN ORDER FOR SUCH TRANSFER TO COMPLY WITH THE ACT.”

 

(c)                                  Registration or Qualification of
Securities.  The Company may, but shall not be obligated to, register or qualify
the issuance of Grants and/or the sale of Shares under the Act or any other
applicable law.  The Company shall not be obligated to take any affirmative
action in order to cause the issuance of Grants or the sale of Shares under the
Plan to comply with any law.

 

(d)                                 Exchange of Certificates.  If, in the
opinion of the Company and its counsel, any legend placed on a stock certificate
representing Shares sold under the Plan is no longer required, the holder of
such certificate shall, with the permission of the Committee, be entitled to
exchange such certificate for a certificate representing the same number of
Shares but lacking such legend.

 

(e)                                  Certain Loans.  Notwithstanding any other
provision of the Plan, the Company shall not be required to take or permit any
action under the Plan or any Award Agreement which, in the good-faith
determination of the Company, would result in a material risk of a violation by
the Company of Section 13(k) of the Exchange Act.

 

19.                               Compliance with Section 409a of the Code.

 

(a)                                 Any Award Agreement issued under the Plan
that is subject to Section 409A of the Code shall include such additional terms
and conditions as may be required to satisfy the requirements of Section 409A of
the Code.

 

(b)                                 With respect to any Grant issued under the
Plan that is subject to Section 409A of the Code, and with respect to which a
payment or distribution is to be made upon a Termination of Service, if the
Grantee is determined by the Company to be a “specified employee” within the
meaning of Section 409A(a)(2)(B)(i) of the Code and any of the Company’s stock
is publicly traded on an established securities market or otherwise, such
payment or distribution, to the extent it would constitute a payment of
nonqualified deferred compensation within the meaning of Section 409A of the
Code that is ineligible for an exemption from treatment as such, may not be made
before the date which is six months after the date of Termination of Service (to
the extent required under Section 409A of the Code).

 

(c)                                  Notwithstanding any other provision of the
Plan, the Board and the Committee shall administer the Plan, and exercise
authority and discretion under the Plan, to satisfy the requirements of
Section 409A of the Code or any exemption thereto.  Nothing contained herein is
intended to provide assurances or an indemnity to any Grantee regarding his or
her personal tax treatment.





18

--------------------------------------------------------------------------------

 



 

20.                               Amendment of the Plan.  The Board may from
time to time, with respect to any Shares at the time not subject to Grants,
suspend or discontinue the Plan or revise or amend it in any respect whatsoever,
taking into account applicable laws, regulations, exchange and accounting
rules.  The Board may otherwise amend the Plan as it shall deem advisable,
except that no amendment may materially impair the rights of a Grantee under an
award previously granted without the Grantee’s consent, unless effected to
comply with applicable law or regulation or to meet the requirements of any
accounting standard or to correct an administrative error.

 

21.                               Application of Funds.  The proceeds received
by the Company from the sale of Common Stock pursuant to the exercise of an
Option, the sale of Restricted Stock or in connection with other Grants under
the Plan will be used for general corporate purposes.

 

22.                               Tax Withholding.  Each Grantee shall, no later
than the date as of which the value of any Grant first becomes includable in the
gross income of the Grantee for federal income tax purposes, pay to the Company,
or make arrangements satisfactory to the Company regarding payment of any
federal, state or local taxes of any kind that are required by law to be
withheld with respect to such income.  To the extent permitted by the Committee
from time to time, a Grantee may elect to have such tax withholding satisfied,
in whole or in part, by (a) authorizing the Company to withhold a number of
Shares to be issued pursuant to a Grant equal to the Fair Market Value as of the
date withholding is effected that would satisfy the withholding amount due,
(b) transferring to the Company Shares owned by the Grantee with a Fair Market
Value equal to the amount of the required withholding tax, or (c) in the case of
a Grantee who is an Employee of the Company at the time such withholding is
effected, by withholding from the Grantee’s cash compensation.  Notwithstanding
anything contained in the Plan to the contrary, the Grantee’s satisfaction of
any tax-withholding requirements imposed by the Committee shall be a condition
precedent to the Company’s obligation as may otherwise by provided hereunder to
provide Shares to the Grantee, and the failure of the Grantee to satisfy such
requirements with respect to a Grant shall cause such Grant to be forfeited.

 

23.                               Notices.  All notices under the Plan shall be
in writing, and if to the Company, shall be delivered to the Secretary of the
Company or his or her designee or mailed to its principal office, addressed to
the attention of the Secretary of the Company or to his or her designee; and if
to the Grantee, shall be delivered personally or mailed to the Grantee at the
address appearing in the records of the applicable Participating Company.  Such
addresses may be changed at any time by written notice to the other party given
in accordance with this Section 23.

 

24.                               Rights to Employment or Other Service. 
Nothing in the Plan or in any Grant issued pursuant to the Plan shall confer on
any individual any right to continue in the employ or other service of any
Participating Company (if applicable) or interfere in any way with the right of
such Participating Company and its stockholders to terminate the individual’s
employment or other service at any time.

 

25.                               Exculpation and Indemnification.  To the
maximum extent permitted by law, the Company shall indemnify and hold harmless
the members of the Board and the members of the Committee, in each case as
constituted from time to time, from and against any and all liabilities, costs
and expenses incurred by such persons as a result of any act or omission to act
in connection with the performance of such person’s duties, responsibilities and
obligations under the Plan, other than such liabilities, costs and expenses as
may result from the gross negligence, bad faith, willful misconduct or criminal
acts of such persons.

 

26.                               No Fund Created.  Any and all payments
hereunder to any Grantee under the Plan shall be made from the general funds of
the Company (or, if applicable, a Participating Company), no special or separate
fund shall be established or other segregation of assets made to assure such
payments, and the Phantom Shares (including for purposes of this Section 26 any
accounts established to facilitate the implementation of
Section 10(d)(iii) hereof) and any other similar devices issued hereunder to
account for Plan obligations do not constitute Common Stock and shall not be
treated as (or as giving rise to) property or as a trust fund of any kind;
provided,  however,  that the Company (or a Participating Company) may establish
a mere bookkeeping reserve to meet its obligations hereunder or a trust or other
funding vehicle that would not cause the Plan to be deemed to be funded for tax
purposes or for purposes of Title I of the Employee Retirement Income Security
Act of 1974, as amended.  The obligations of the Company (or, if applicable, a
Participating Company) under the Plan are unsecured and constitute a mere
promise by the Company (or, if applicable, a Participating Company) to make
benefit payments in the future and, to the extent that any person acquires a
right to receive payments under the Plan from the Company (or, if applicable, a





19

--------------------------------------------------------------------------------

 



Participating Company), such right shall be no greater than the right of a
general unsecured creditor of the Company (or, if applicable, a Participating
Company).  Without limiting the foregoing, Phantom Shares and any other similar
devices issued hereunder to account for Plan obligations are solely a device for
the measurement and determination of the amounts to be paid to a Grantee under
the Plan, and each Grantee’s right in the Phantom Shares and any such other
devices is limited to the right to receive payment, if any, as may herein be
provided.

 

27.                               No Fiduciary Relationship.  Nothing contained
in the Plan (including without limitation Section 10(e)(iii) hereof), and no
action taken pursuant to the provisions of the Plan, shall create or shall be
construed to create a trust of any kind, or a fiduciary relationship between the
Company, the Participating Companies, their respective officers or the
Committee, on the one hand, and the Grantee, the Company, the Participating
Companies or any other person or entity, on the other.

 

28.                               Captions.  The use of captions in the Plan is
for convenience.  The captions are not intended to provide substantive rights.

 

29.                               GOVERNING LAW.  THE PLAN SHALL BE GOVERNED BY
THE LAWS OF MARYLAND, WITHOUT REFERENCE TO PRINCIPLES OF CONFLICT OF LAWS.

 

30.                               Regional Variation.  The Committee reserves
the right to authorize the establishment of, and to grant Awards pursuant to,
annexes, sub-plans or other supplementary documentation as the Committee deems
appropriate in light of local law, rules and customs.

 





20

--------------------------------------------------------------------------------

 



EXHIBIT A

 

PERFORMANCE CRITERIA

 

Performance Based Grants intended to qualify as “performance based” compensation
under Section 162(m) of the Code, may be payable upon the attainment of
objective performance goals that are established by the Committee and relate to
one or more Performance Criteria (as defined below), in each case on a specified
date or over any period, up to 10 years, as determined by the Committee. 
Performance Criteria may be based on the achievement of the specified levels of
performance under one or more of the measures set out below relative to the
performance of one or more other corporations or indices.

 

“Performance Criteria” means the following business criteria (or any combination
thereof) with respect to one or more of the Company, any Participating Company
or any division or operating unit thereof:

 

(i)                                     pre-tax income,

 

(ii)                                  after-tax income,

 

(iii)                               net income (meaning net income as reflected
in the Company’s financial reports for the applicable period, on an aggregate,
diluted and/or per share basis, or economic net income),

 

(iv)                              operating income or profit,

 

(v)                                 cash flow, free cash flow, cash flow return
on investment (discounted or otherwise), net cash provided by operations, or
cash flow in excess of cost of capital,

 

(vi)                              earnings per share (basic or diluted),

 

(vii)                           return on equity,

 

(viii)                        returns on revenues,

 

(ix)                              return on invested capital or assets (gross or
net),

 

(x)                                 cash, funds or earnings available for
distribution,

 

(xi)                              appreciation in the fair market value of the
Common Stock,

 

(xii)                           operating expenses,

 

(xiii)                        implementation or completion of critical projects
or processes,

 

(xiv)                       return on investment,

 

(xv)                          total return to stockholders (meaning the
aggregate Common Stock price appreciation and dividends paid (assuming full
reinvestment of dividends) during the applicable period),

 

(xvi)                       net earnings growth,

 





21

--------------------------------------------------------------------------------

 



 

(xvii)                    stock appreciation (meaning an increase in the price
or value of the Common Stock after the date of grant of an award and during the
applicable period),

 

(xviii)                 related return ratios,

 

(xix)                       increase in revenues,

 

(xx)                          the Company’s published ranking against its peer
group of real estate investment trusts based on total stockholder return,

 

(xxi)                       net earnings,

 

(xxii)                    changes (or the absence of changes) in the per share
or aggregate market price of the Company’s Common Stock,

 

(xxiii)                 number of securities sold,

 

(xxiv)                earnings before or after any one or more of the following
items:  interest, taxes, depreciation or amortization, as reflected in the
Company’s financial reports for the applicable period,

 

(xxv)                   total revenue growth (meaning the increase in total
revenues after the date of grant of an award and during the applicable period,
as reflected in the Company’s financial reports for the applicable period),

 

(xxvi)                economic value created,

 

(xxvii)             operating margin or profit margin,

 

(xxviii)          Share price or total shareholder return,

 

(xxix)                cost targets, reductions and savings, productivity and
efficiencies,

 

(xxx)                   strategic business criteria, consisting of one or more
objectives based on meeting objectively determinable specified market
penetration, geographic business expansion, investor satisfaction, employee
satisfaction, human resources management, supervision of litigation, information
technology, and goals relating to acquisitions, divestitures, joint ventures and
similar transactions, and budget comparisons,

 

(xxxi)                objectively determinable personal professional objectives,
including any of the foregoing performance goals, the implementation of policies
and plans, the negotiation of transactions, the development of long term
business goals, formation of joint ventures, research or development
collaborations, and the completion of other corporate transactions, and

 

(xxxii)             any combination of, or a specified increase or improvement
in, any of the foregoing.

 

Where applicable, the Performance Goals may be expressed in terms of attaining a
specified level of a particular Performance Criteria or the attainment of a
percentage increase or decrease in a particular Performance Criteria, and may be
applied to one or more of the

 





22

--------------------------------------------------------------------------------

 



Company, a Subsidiary or affiliate, or a division or strategic business unit of
the Company, or may be applied to the performance of the Company relative to a
market index, a group of other companies or a combination thereof, all as
determined by the Committee.

 

The Performance Goals may include a threshold level of performance below which
no payment shall be made (or no vesting shall occur), levels of performance at
which specified payments shall be made (or specified vesting shall occur), and a
maximum level of performance above which no additional payment shall be made (or
at which full vesting shall occur).

 

Except as otherwise expressly provided, all financial terms are used as defined
under Generally Accepted Accounting Principles (“GAAP”) and all determinations
shall be made in accordance with GAAP, as applied by the Company in the
preparation of its periodic reports to stockholders.

 

To the extent permitted by Section 162(m) of the Code, unless the Committee
provides otherwise at the time of establishing the performance goals, for each
fiscal year of the Company, the Committee shall have the authority to make
equitable adjustments to the Performance Goals in recognition of unusual or
non-recurring events affecting the Company or any Subsidiary or affiliate or the
financial statements of the Company or any Subsidiary or affiliate and may
provide for objectively determinable adjustments, as determined in accordance
with GAAP, to any of the Performance Criteria described above for one or more of
the items of gain, loss, profit or expense:  (A) determined to be extraordinary
or unusual in nature or infrequent in occurrence, (B) related to the disposal of
a segment of a business, (C) related to a change in accounting principle under
GAAP or a change in applicable laws or regulations, (D) related to discontinued
operations that do not qualify as a segment of a business under GAAP, and
(E) attributable to the business operations of any entity acquired by the
Company during the fiscal year

23

--------------------------------------------------------------------------------